Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered September 22, 1976, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence.
Judgment reversed, on the law, indictment dismissed and matter remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
In contravention of the provisions of Penal Law § 450.10 in effect at the time of the incident herein, the People failed to preserve the allegedly stolen property which formed the basis for the defendant’s conviction. Since the essence of the crime charged was the identity and value of the allegedly stolen property, the only appropriate response is reversal of the judgment of conviction and dismissal of the indictment (cf. People v Kelly, 62 NY2d 516; People v Johnson, 114 AD2d *662515). Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.